 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   JAMES STAUBLEIN, individually and                      Case No.: 18-cv-1647-AJB-BGS
     on behalf of all others similarly situated,
10
                                           Plaintiff,       ORDER:
11
     v.                                                     (1) GRANTING CONSOLIDATION;
12
                                                            (2) APPOINTING LEAD PLAINTIFF;
     ACADIA PHARMACEUTICALS, INC.,
13                                                          and
     et al.,
                                                            (3) APPOINTING LEAD COUNSEL
14                      Defendants.
15                                                          (Doc. Nos. 13, 16, 18, 19, 20)
16
17         Before the Court are competing motions to appoint lead plaintiff and lead counsel in
18   this case. Plaintiffs Joseph Paolantonio, Siry Investments, LP, and Thomas Wood all move
19   to be appointed lead plaintiff. (Doc. Nos. 18, 19, 20.) Plaintiffs David Harper and Mitchell
20   Johnson, who originally moved, filed non-oppositions to the competing motions. (Doc.
21   Nos. 24, 29.) The Court GRANTS Wood’s motion for lead plaintiff and appointment of
22   counsel, (Doc. No. 20), and DENIES all other competing motions, (Doc. Nos. 13, 16, 18,
23   19), for the reasons outlined below. The Court also GRANTS the parties’ requests to
24   consolidate.
25                                    I.       BACKGROUND
26          Plaintiff represents a class of those who acquired ACADIA securities between April
27   29, 2016, and July 9, 2018, and who are suing under the Securities Exchange Act of 1934.
28   (Doc. No. 1 ¶ 1, Staublein Complaint.) Plaintiffs allege that on April 29, 2016, the U.S.

                                                        1
                                                                                       18-cv-1647-AJB-BGS
 1   Food and Drug Administration (“FDA”) approved ACADIA’s lead drug, NUPLAZID. (Id.
 2   ¶¶ 2, 3.) On April 9, 2018, CNN reported that physicians and other experts were worried
 3   that NUPLAZID had been prematurely approved by the FDA due to the mounting deaths.
 4   (Id. ¶ 6.) Plaintiffs allege ACADIA made “materially false and/or misleading statements,
 5   as well as failed to disclose material adverse facts about the Company’s business,
 6   operations and prospects.” (Id. ¶ 12.) Specifically, Plaintiffs allege that ACADIA “failed
 7   to disclose: (1) that adverse events and safety concerns related to NUPLAZID threatened
 8   the drug’s initial and continuing FDA approval; (2) that ACADIA engaged in business
 9   practices likely to attract regulatory scrutiny; and (3) that, as a result of the foregoing,
10   Defendants’ statements about ACADIA’s business operations, and prospects, were
11   materially false and/or misleading and/or lacked a reasonable basis.” (Id.)
12                          II.    REQUEST FOR CONSOLIDATION
13         Federal Rule of Civil Procedure 42(a) provides that “when actions involving
14   common questions of law or fact are pending before the court, it . . . may order all the
15   actions consolidated[.]” Fed. R. Civ. P. 42(a). The district court has “broad discretion under
16   this rule to consolidate cases pending in the same district.” Investors Research Co. v.
17   United States Dist. Ct., 877 F.2d 777, 777 (9th Cir. 1989). The purpose of consolidation is
18   to avoid the unnecessary costs or delays that would ensue from proceeding separately with
19   claims or issues sharing common aspects of law or fact. EEOC v. HBE Corp., 135 F.3d
20   543, 550 (8th Cir. 1998).
21         Additionally, the Private Securities Litigation Reform Act (“PSLRA”) directs that
22   cases should be consolidated when more than one action is filed on behalf of a class
23   asserting substantially the same claim or claims. See In re Cendant Corp. Litig., 182 F.R.D.
24   476, 478 (D. N.J. 1998) (citing 15 U.S.C. § 78u-4(a)(3)(B)(ii)). Further, 15 U.S.C. § 78u-
25   4(a)(3)(B)(ii) requires that any motions for consolidation be decided first, and that “as soon
26   as practicable” thereafter, the Court “shall appoint the most adequate plaintiff as lead
27   plaintiff for the consolidated actions.” Id.
28         Here, there are three actions which plaintiffs request to consolidate: Staublein v.

                                                    2
                                                                                   18-cv-1647-AJB-BGS
 1   Acadia Pharmaceuticals et al., 18-cv-1647-AJB-BGS, Stone v. Acadia Pharmaceuticals
 2   et al., 18-cv-1672-AJB-BGS, and Barglow v. Acadia Pharmaceuticals et al., 18-cv-1812-
 3   AJB-BGS. The three actions involve similar factual and legal issues surrounding the same
 4   alleged misconduct by ACADIA, between April 29, 2016, and July 9, 2018. (Doc. Nos.
 5   13-1 at 9–10; 16-1 at 5–6; 18-2 at 5; 19-1 at 4–5; 20-1 at 9–11.) Accordingly, the Court
 6   GRANTS the parties’ motions to consolidate.
 7                       III.   APPOINTMENT OF LEAD PLAINTIFF
 8         Under the PSLRA, the district court “shall appoint as lead plaintiff the member or
 9   members of the purported class that the court determines to be the most capable of
10   adequately representing the interest of the class members[.]” 15 U.S.C. § 78u-4(a)(3)(B)(i).
11   The PSLRA creates a rebuttable presumption that the most adequate plaintiff should be the
12   plaintiff who: (1) has filed the complaint or brought the motion for appointment of lead
13   counsel in response to the publication of notice, (2) has the “largest financial interest” in
14   the relief sought by the class, and (3) otherwise satisfies the requirements of Federal Rule
15   of Civil Procedure 23. 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(aa)–(cc). The presumption may
16   be rebutted only upon proof that the presumptive lead plaintiff: (1) will not fairly and
17   adequately protect the interests of the class or (2) is subject to “unique defenses” that render
18   such plaintiff incapable of adequately representing the class. 15 U.S.C. § 78u-
19   4(a)(3)(B)(iii)(II)(aa)–(bb).
20         By its terms, the PSLRA “provides a simple three-step process for identifying the
21   lead plaintiff” in a private securities class action litigation. In re Cavanaugh, 306 F.3d 726,
22   729 (9th Cir. 2002). “The first step consists of publicizing the pendency of the action, the
23   claims made and the purported class period.” Id. At the second step, “the district court must
24   consider the losses allegedly suffered by the various plaintiffs,” and select as the
25   “presumptively most adequate plaintiff . . . the one who has the largest financial interest in
26   the relief sought by the class and otherwise satisfies the requirements of Rule 23 of the
27   Federal Rules of Civil Procedure.” Id. at 729–30 (internal citations omitted). Finally, at the
28   third step, the district court “give[s] other plaintiffs an opportunity to rebut the presumptive

                                                    3
                                                                                   18-cv-1647-AJB-BGS
 1   lead plaintiff’s showing that it satisfies Rule 23’s typicality and adequacy requirements.”
 2   Id. at 730.
 3          1.     Procedural Requirements
 4          Under the PSLRA, a plaintiff who files a securities litigation class action must
 5   provide notice to class members via publication in a widely-circulated national business-
 6   oriented publication or wire service within 20 days of filing the complaint. 15 U.S.C. § 78u-
 7   4(a)(3)(A)(I). The notice must: (1) advise class members of the pendency of the action, the
 8   claims asserted therein, and the purported class period; and (2) inform potential class
 9   members that, within 60 days of the date on which notice was published, any members of
10   the purported class may move the court to serve as lead plaintiff in the purported class. 15
11   U.S.C. § 78u-4(a)(3)(A)(i)(I)–(II).
12          Here, Paolantonio, Siry Investments, and Wood all met the procedural requirements
13   and timely moved for appointment. (Doc. Nos. 18-2 at 6; 19-1 at 6; 20-1 at 12–13.)
14          2.     Largest Financial Interest
15          Wood asserts that he “(1) purchased 244,410 Acadia shares; (2) expended
16   $6,551,018 on his purchases of Acadia securities; (3) retained 100,000 shares of Acadia
17   securities; and (4) as a result of the disclosures of the fraud, suffered a loss of approximately
18   $812,129 on a FIFO basis or approximately $810, 874 on a LIFO basis in connection with
19   his Class Period purchases.” (Doc. No. 20-1 at 14.) It is undisputed that Wood has the
20   largest financial interest. (Doc. Nos. 27 at 8; 32 at 3.) Accordingly, it is easily established
21   that Wood has the largest financial interest.
22          3.     Rule 23 Requirements
23          Although Wood has the largest financial interest, Siry Investments alleges that Wood
24   has not made the requisite showing of typicality or adequacy to trigger the PSLRA
25   presumption. See Cavanaugh, 306 F.3d at 729–31 (“The third step of the process is to give
26   other plaintiffs an opportunity to rebut the presumptive lead plaintiff’s showing that it
27   satisfies Rule 23’s typicality and adequacy requirements. 15 U.S.C. § 78u-
28   4(a)(3)(B)(iii)(II).”).

                                                     4
                                                                                    18-cv-1647-AJB-BGS
 1         The typicality requirement asks whether the presumptive lead plaintiff has suffered
 2   the same or similar injuries as absent class members as a result of the same conduct by the
 3   defendants and are founded on the same legal theory. Hanon v. Dataproducts Corp., 976
 4   F.2d 497, 508 (9th Cir. 1992); Frias v. Dendreon Corp., 835 F. Supp. 2d 1067, 1075 (W.D.
 5   Wash. 2011) (citing Schonfield v. Dendreon Corp., Nos. C07-800MJP, C07-869MJP, C07-
 6   870MJP, C07-898MJP, 2007 WL 2916533, at *4 (W.D. Wash. Oct. 4, 2007)). The
 7   representative claims need only be “reasonably co-extensive” with those of absent class
 8   members, rather than “substantially identical” to them. Hanlon v. Chrysler Corp., 150 F.3d
 9   1011, 1020 (9th Cir. 1998).
10         This requirement concerns whether “the representative parties will fairly and
11   adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). The two primary
12   adequacy inquiries are (1) whether there are conflicts of interest between the proposed lead
13   plaintiff and the class and (2) whether plaintiff and counsel will vigorously fulfill their
14   duties to the class. Ellis v. Costco Wholesale Corp., 657 F.3d 970, 985 (9th Cir. 2011).
15         Siry Investments claimed that nothing is known of Wood’s identity, and therefore
16   would make it impossible for the Court to determine typicality. (Doc. No. 27 at 9.) In Siry
17   Investments’ opposition, Siry Investments identified a different Thomas Wood and
18   accordingly, asserted that Wood may be subject to unique defenses as his identity was
19   unknown. (Id. at 11–15.) However, in Wood’s reply, he identifies himself as a sixty-five-
20   year-old business owner residing in Mississippi. (Doc. No. 30 at 5–8.) Accordingly,
21   Wood’s identity is now known to the Court and the parties.
22         Siry Investments asserts that Wood’s motion appears to be the product of an
23   improper and unprecedented lawyer-driven solicitation campaign. (Doc. No. 27 at 15–19.)
24   Pomerantz, Wood’s proposed legal counsel, filed thirty-one separate press releases. (Id.)
25   While one of the goals of the PSLRA is to reduce lawyer-driven litigation, the cases relied
26   upon by Siry Investment are distinguishable. In both Tsirekidze and Bowman, the lead
27   plaintiff was a group of class members that had been specifically created by the law firms.
28   See Bowman v. Legato Systems, Inc., 195 F.R.D. 655, 658 (N.D. Cal. 2000); Tsirekidze v.

                                                  5
                                                                                18-cv-1647-AJB-BGS
 1   Syntax-Brillian Corp., No. CV-07-2204-PHX-FJM, 2008 WL 942273, at *4 (D. Ariz. Apr.
 2   7, 2008). Thomas Wood is not a group of class members hand-selected by Pomerantz to
 3   serve as lead plaintiff.
 4         Siry Investments’ main argument against Wood being appointed lead plaintiff is that
 5   the redaction of Wood’s certification may implicate concerns that Wood is unaware that
 6   he is seeking appointment as lead plaintiff and whether he is aware that Pomerantz is his
 7   proposed lead counsel. (Doc. No. 27 at 9–11.) In Wood’s declaration attached to his reply,
 8   Wood declares “I have communicated with counsel from Pomerantz by telephone and
 9   email regarding this litigation.” (Wood Decl., Doc. No. 30-1 ¶ 5.) Importantly, in his
10   declaration, Wood asserts: “Prior to the filing of my motion for consolidation, appointment
11   as Lead Plaintiff, and approval of counsel, I was aware that Pomerantz would be filing this
12   motion on my behalf as selection of counsel, and I authorized this filing.” (Id. (emphasis
13   added).) Based on Wood’s declaration, the Court is satisfied that Wood was aware he was
14   seeking appointment as lead plaintiff and that Pomerantz would be his proposed lead
15   counsel as he authorized the filing of this motion.
16         Accordingly, the Court GRANTS Wood’s motion for lead plaintiff and DENIES
17   Paolantonio, Siry Investments, Harper and Johnson’s motions for lead plaintiff.
18                        IV.    APPOINTMENT OF LEAD COUSNEL
19         The PSLRA provides that the “most adequate plaintiff shall, subject to the approval
20   of the court, select and retain counsel to represent the class.” 15 U.S.C. § 78u-4(a)(3)(B)(v).
21   Wood wishes to appoint “Pomerantz law firm as Lead Counsel for the Class.” (Doc. No.
22   20-1 at 18.) Pomerantz has prosecuted numerous securities litigations and securities fraud
23   class actions on behalf of investors. (Pafiti Decl., Ex. D, Doc. No. 20-1 at 18.) The Court
24   finds Pomerantz has the resources and experience to effectively manage the class litigation.
25   Thus, Pomerantz is appointed as Lead Counsel.
26   ///
27   ///
28   ///

                                                    6
                                                                                   18-cv-1647-AJB-BGS
 1                                       V.     CONCLUSION
 2          For the reasons stated above, the Court GRANTS Wood’s motion for Consolidation
 3   of Related Actions, Appointment as Lead Plaintiff, and Approval of Selection of Counsel
 4   in its entirety. (Doc. No. 20.) The Court DENIES Paolantonio, Siry Investments, Harper
 5   and Johnson’s motions to appoint lead plaintiff and to appoint lead counsel. (Doc. Nos. 13,
 6   16, 18, 19.) The Court ORDERS as follows:
 7          1.     Pursuant to Federal Rule of Civil Procedure 42(a), Staublein v. Acadia
 8   Pharmaceuticals et al., 18-cv-1647-AJB-BGS, Stone v. Acadia Pharmaceuticals et al., 18-
 9   cv-1672-AJB-BGS, and Barglow v. Acadia Pharmaceuticals et al., 18-cv-1812-AJB-BGS,
10   and all related actions are consolidated for all purposes (the “Consolidated Action”). This
11   Order shall apply to the Consolidated Action and to each case that relates to the same
12   subject matter that is subsequently filed in this District or is transferred to this District, and
13   is consolidated with the Consolidated Action.
14          2.     A Master File is established for this proceeding. The Master File shall be Case
15   No. 3:18-cv-01647-AJB-BGS. The Clerk shall file all pleadings in the Master File and note
16   such filings on the Master Docket.
17          3.     An original of this Order shall be filed by the Clerk in the Master File.
18          4.     The Clerk shall mail a copy of this Order to counsel of record in the
19   Consolidated Action.
20          5.     Every pleading in the Consolidated Action shall have the following caption:
21
22
         IN RE ACADIA PHARMACEUTICALS                      No. 3:18-cv-01647-AJB-BGS
23
         INC. SECURITIES LITIGATION
24
25
26          6.     The Court requests the assistance of counsel in calling to the attention of the
27   Clerk of this Court the filing or transfer of any case that may properly be consolidated as
28   part of the Consolidated Action.

                                                     7
                                                                                     18-cv-1647-AJB-BGS
 1         7.       When a case that arises out of the same subject matter as the Consolidated
 2   Action is hereinafter filed in this Court or transferred from another court, the Clerk of this
 3   Court shall:
 4                  (a)   File a copy of this Order in the separate file for such action;
 5                        and
 6                  (b)   Make the appropriate entry in the Master Docket for the
 7                        Consolidated Action.
 8         8.       Each new case that arises out of the subject matter of the Consolidated Action
 9   shall be consolidated with the Consolidated Action. This Order shall apply thereto, unless
10   a party objects to consolidation (as provided for herein), or to any provision of this Order,
11   within 10 days after the date upon which a copy of this Order is served on counsel for such
12   party by filing an application for relief, and this Court deems it appropriate to grant such
13   application. Nothing in the foregoing shall be construed as a waiver of Defendants’ right
14   to object to consolidation of any subsequently filed or transferred related action.
15         9.       Pursuant to 15 U.S.C. § 78u-4(a)(3)(B), Thomas Wood is appointed to serve
16   as Lead Plaintiff in the Consolidated Action.
17         10.      Pursuant to 15 U.S.C. § 78u-4(a)(3)(B)(v), Thomas Wood’s selection of
18   Pomerantz LLP as Lead Counsel for the class is approved. Lead Counsel shall have the
19   authority to speak for all plaintiffs and class members in all matters regarding the litigation,
20   including, but not limited to, pre-trial proceedings, motion practice, trial, and settlement.
21   Additionally, Lead Counsel shall have the following responsibilities:
22                  (a)   to brief and argue motions;
23                  (b)   to initiate and conduct discovery, including, but not limited to,
24                        coordination of discovery with Defendants’ counsel, and the
25                        preparation of written interrogatories, requests for admissions,
26                        and requests for production of documents;
27                  (c)   to direct and coordinate the examination of witnesses in
28                        depositions;

                                                     8
                                                                                     18-cv-1647-AJB-BGS
 1              (d)   to act as spokesperson at pretrial conferences;
 2              (e)   to call meetings of the plaintiffs’ counsel as they deem
 3                    necessary and appropriate from time to time;
 4              (f)   to initiate and conduct any settlement negotiations with
 5                    Defendants’ counsel;
 6              (g)   to consult with and employ experts; and
 7              (h)   to perform such other duties as may be expressly authorized
 8                    by further order of this Court.
 9
10   IT IS SO ORDERED.
11   Dated: February 26, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                9
                                                                          18-cv-1647-AJB-BGS
